DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 02/08/2022, which have been entered. Claims 1, 4, 6-10, 12-14, 21-23, 27-29, and 32-33 are pending. Claims 1, 12-14, 21-22, 29 are currently amended. Claims 2-3, 5, 11, 15-20, 24-26, 30-31 have been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claim 22 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claim.

4.	The rejection of claims 1, 6, 8 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Watts et al. (US 2008/0194442 A1) is withdrawn in view of Applicant’s Amendments to independent claims 1 and 29. Specifically, Watts fails to teach or suggest further including a “non-phosphite antioxidant component” in the fluid.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 02/08/2022 was filed after the mailing date of the Non-Final Rejection on 08/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.
Double Patenting
6.	Claims 1, 4, 6-10, 12-14, 21-23, 27-29, and 32-33 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-16, 22-23, 25, 32, 35-37 of copending Application No. 16/982,203 [current claims filed on 01/05/2022] for the reasons described in the Non-Final Rejection dated 08/09/2021.


Claim Rejections - 35 USC § 103
7.	Claims 1, 4, 6, 8, 10, 12-14, 21-23, 27-29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kano (US 2009/0270644 A1; already of record), in view of Hahn et al. (US 2017/0009119 A1; cited on the new IDS filed on 02/08/2022). 
As to independent claim 1, Kano teaches a dielectric fluid (see ¶ 0030-0033: electrical insulating oil employed for the purpose of insulating and cooling electrical apparatuses such as transformers & capacitors) comprising a natural bio-sourced oil (see ¶ 0029, 0042-0046: a base agent for electrical insulating oils including, as a main component, an esterified product of a linear or branched, saturated or unsaturated fatty acid having 6 to 14 carbon atoms and glycerine; ¶ 0038: from a standpoint of coping with an energy problem as well as reducing an environmental load, the fatty acid having 6 to 14 carbon atoms used as a base agent should preferably be plant-oil derived ones, such as coconut oil, palm kernel oil, soybean oil, palm oil and the like, which are reproducible resources); a phosphite component comprising one or more phosphite compounds (see ¶ 0065-0066: esterified product with additives, e.g. phosphorous antioxidants such as triphenyl phosphite, diphenylisodecyl phosphite, and the like); and a non-phosphite antioxidant component selected from one or more non-phosphite antioxidant compounds (see ¶ 0070: monophenol antioxidants, bisphenol antioxidants, high molecular weight phenols, sulfur antioxidants and the like; ¶ 0070-0071: additives may be added singly or in combination of plural additives), wherein the dielectric fluid has a breakdown voltage of at least 45 kV (see ¶ 0053: in order to ensure excellent electric characteristics, the base agent for electrical insulating oils of the invention has a dielectric breakdown voltage of not lower than 30 kV, preferably not lower than 60 kV). 
It is noted that instant claim 1 determines the “breakdown voltage” property by IEC 60156 and Kano determines it by JIS C2101. However, as evidenced by pg. 8 of a “Megger Oil Testing Datasheet” (reproduced below), © 2013 [full PDF is available online at https://www.instrumart.com/assets/Megger-Oil-Testing-Datasheet.pdf and attached to the case file for reference], both are standard test methods for measuring dielectric breakdown voltage. JIS C2101 (a Japanese standard) calls for spherical electrodes similar to those specified by IEC 60156 (an International Standard), but requires a different sequence of five breakdowns. 

    PNG
    media_image1.png
    279
    619
    media_image1.png
    Greyscale

Because of these similarities in the standard tests, and absent a showing otherwise, Kano’s preferred dielectric breakdown voltage of “not lower than 60 kV” determined by JIS would be expected to satisfy the claimed breakdown voltage of “at least 45 kV” determined by IEC. Thus, Kano reasonably teaches, discloses and/or suggests this property required by claim 1.
Further as to claim 1, Kano fails to explicitly disclose [1] the use of more than one antioxidant; and [2] that the non-phosphite antioxidant is present in an amount such that the ratio of phosphite component to non-phosphite antioxidant component is 1 part phosphite component to 1.2 parts or less non-phosphite antioxidant component. 
As to difference [1], Hahn, in analogous art of dielectric fluids made with a natural bio-sourced oil, teaches adding between about 1 ppm to about 20 wt% additives to a biobased hydrocarbon oil, those additives being one or more antioxidants, metal deactivators, pour point depressant and/or gassing tendency modifiers for a dielectric fluid formulation (see ¶ 0041). Hahn discloses organic phosphites in a list of effective antioxidants and ends the paragraph with “and mixtures of these” (see ¶ 0067).
Therefore, in view of the teaching of Hahn, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Kano by incorporating two antioxidants (i.e. select both a phosphite component and non-phosphite antioxidant from Kano’s list in ¶ 0066) as disclosed in Hahn, to arrive at the claimed invention. Thus, a person of ordinary skill in the art would be motivated to select the claimed phosphite component and non-phosphite as additives in the dielectric fluid with a reasonable expectation of success for acting as free-radical traps and adjusting a desired characteristic of the dielectric fluid (see Hahn ¶ 0067 & 0041), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amounts of phosphite and non-phosphite antioxidant in the dielectric fluid based on routine experimentation and the disclosures of Kano (see ¶ 0070: add an antioxidant within a range of 0.01 to 1 wt% in order not to adversely influence electric characteristics) and Hahn (see ¶ 0041: the particular additives and the quantity of each used are selected with desired performances and intended use in mind; ¶ 0068: antioxidant in an amount of 0.01 wt% to ~2 wt% of the dielectric fluid).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 4, modified Kano teaches the dielectric fluid of claim 1, wherein the phosphite component is present in an amount of from 0.01 to 1 %wt (see ¶ 0070: it is preferred to add the antioxidant within a range of 0.01 to 1 wt%; note that this is the next to last option in instant claim 4).
As to claims 6, 8, and 10, modified Kano teaches the dielectric fluid of claim 1, wherein the phosphite component is triphenyl phosphite (see ¶ 0066; reads on “triaryl-phosphites” in claim 6, “triaryl phosphite” in claim 8, “triphenyl phosphite” in claim 10).
As to claims 12-14, modified Kano teaches the dielectric fluid of claim 1, wherein the non-phosphite antioxidant component is selected from the group consisting of phenolic antioxidants (see ¶ 0066: monophenol, bisphenol, or high molecular weight phenols); and wherein the non-phosphite antioxidant component is selected from the group recited in claims 13-14 (see ¶ 0066: “butylated hydroanisole” in claim 13 and “stearyl-β-(3,5-di-t-butyl-4-hydroxyphenyl)-propionate” in Kano reads on “Octadecyl-[3,5-di-tert-butyl-4-hydroxyphenyl)propionate” in claim 14).
As to claim 21, modified Kano teaches the dielectric fluid of claim 1, wherein the dielectric fluid comprises a natural bio-sourced oil selected from the group consisting of vegetable oils (see ¶ 0038: soybean oil is a vegetable oil). -- As to claim 22, modified Kano teaches the dielectric fluid of claim 1, wherein the dielectric fluid comprises at least 85% by weight of a natural bio-sourced oil (see ¶ 0047: the esterified product should be preferably contained in amounts not smaller than 80 wt%, more preferably not smaller than 90 wt%). See MPEP 2144.05 I.
As to claim 23, modified Kano teaches the dielectric fluid of claim 1, wherein the dielectric fluid comprises a natural bio-sourced oil selected from the group consisting of coconut, palm, soybean, etc. (see ¶ 0038: plant-oil derived ones such as coconut oil).
As to claim 27, modified Kano teaches the dielectric fluid of claim 1, but is silent on the claimed property: IV of a natural bio-sourced oil (see filed specification at ¶ 0030 for a definition of “Iodine Value” (IV)). The synthetic ester oils disclosed in Kano would exhibit the claimed IV of from 50 to 200 in view of the substantially identical composition (in this case, the same plant-oil derived fatty acids as recited in instant claim 23). 
As to claim 28, modified Kano teaches the dielectric fluid of claim 1, but is silent on the claimed property: peroxide value of the dielectric fluid. However, the dielectric fluid disclosed in Kano would exhibit the claimed peroxide value of less than 5 in view of the substantially identical composition. 
Further as to claims 27-28, it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. See MPEP 2112.01 II: "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."

As to independent claim 29, Kano teaches a dielectric fluid formulated for use in an electrical distribution or power device (see ¶ 0027, 0033: base oil is a main component of an electrical insulating oil employed for the purpose of insulating and cooling electric apparatuses such as transformers, capacitors, and the like; see ¶ 0099 & claims 7-8), the dielectric fluid comprising a natural bio-sourced oil (see ¶ 0029, 0042-0046: a base agent for electrical insulating oils including, as a main component, an esterified product of a linear or branched, saturated or unsaturated fatty acid having 6 to 14 carbon atoms and glycerine; ¶ 0038: from a standpoint of coping with an energy problem as well as reducing an environmental load, the fatty acid having 6 to 14 carbon atoms used as a base agent should preferably be plant-oil derived ones, such as coconut oil, palm kernel oil, soybean oil, palm oil and the like, which are reproducible resources); a phosphite component comprising one or more phosphite compounds (see ¶ 0065-0066: esterified product with additives, e.g. phosphorous antioxidants such as triphenyl phosphite, diphenylisodecyl phosphite, and the like); and a non-phosphite antioxidant component selected from one or more non-phosphite antioxidant compounds (see ¶ 0070: monophenol antioxidants, bisphenol antioxidants, high molecular weight phenols, sulfur antioxidants and the like; ¶ 0070-0071: additives may be added singly or in combination of plural additives), wherein the dielectric fluid has a breakdown voltage of at least 45 kV (see ¶ 0053: in order to ensure excellent electric characteristics, the base agent for electrical insulating oils of the invention has a dielectric breakdown voltage of not lower than 30 kV, preferably not lower than 60 kV). 
It is noted that instant claim 29 determines the “breakdown voltage” property by IEC 60156 and Kano determines it by JIS C2101. However, as evidenced by pg. 8 of a “Megger Oil Testing Datasheet” © 2013 (reproduced above with claim 1 citations), both are standard test methods for measuring dielectric breakdown voltage. JIS C2101 (a Japanese standard) calls for spherical electrodes similar to those specified by IEC 60156 (an International Standard), but requires a different sequence of five breakdowns. Because of these similarities in the standard tests, and absent a showing otherwise, Kano’s preferred dielectric breakdown voltage of “not lower than 60 kV” determined by JIS would be expected to satisfy the claimed breakdown voltage of “at least 45 kV” determined by IEC. Thus, Kano reasonably teaches, discloses and/or suggests this property required by claim 29.
Further as to claim 29, Kano fails to explicitly disclose [1] the use of more than one antioxidant; and [2] that the non-phosphite antioxidant is present in an amount such that the ratio of phosphite component to non-phosphite antioxidant component is 1 part phosphite component to 1.2 parts or less non-phosphite antioxidant component. 
As to difference [1], Hahn, in analogous art of dielectric fluids made with a natural bio-sourced oil, teaches adding between about 1 ppm to about 20 wt% additives to a biobased hydrocarbon oil, those additives being one or more antioxidants, metal deactivators, pour point depressant and/or gassing tendency modifiers for a dielectric fluid formulation (see ¶ 0041). Hahn discloses organic phosphites in a list of effective antioxidants and ends the paragraph with “and mixtures of these” (see ¶ 0067).
Therefore, in view of the teaching of Hahn, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Kano by incorporating two antioxidants (i.e. select both a phosphite component and non-phosphite antioxidant from Kano’s list in ¶ 0066) as disclosed in Hahn, to arrive at the claimed invention. Thus, a person of ordinary skill in the art would be motivated to select the claimed phosphite component and non-phosphite as additives in the dielectric fluid with a reasonable expectation of success for acting as free-radical traps and adjusting a desired characteristic of the dielectric fluid (see Hahn ¶ 0067 & 0041), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to difference [2], it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the amounts of phosphite and non-phosphite antioxidant in the dielectric fluid based on routine experimentation and the disclosures of Kano (see ¶ 0070: add an antioxidant within a range of 0.01 to 1 wt% in order not to adversely influence electric characteristics) and Hahn (see ¶ 0041: the particular additives and the quantity of each used are selected with desired performances and intended use in mind; ¶ 0068: antioxidant in an amount of 0.01 wt% to ~2 wt% of the dielectric fluid).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 32-33, modified Kano teaches an electrical distribution or power device comprising a dielectric fluid of claim 1, wherein the device is a capacitor or a transformer (see ¶ 0033 & claim 7).


8.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US 2009/0270644 A1) and Hahn et al. (US 2017/0009119 A1), as applied to claim 1 above, further in view of Guttag et al. (US 3,305,526 A; already of record).
As to claims 7 and 9, Kano and Hahn teach the dielectric fluid of claim 1 as described above in segment 7 of this Office Action, but fail to explicitly disclose phosphite compounds having one to three aryloxy groups [claim 7] or cyclic aryl phosphites, cyclic alkyl-aryl phosphites, etc. [claim 9] as a phosphite component.
However, Guttag, in analogous art lubricating oil additives, teaches phosphites having one to three aryloxy groups and/or cyclic alkyl [or aryl] phosphites as lubricating oil additives (see col. 1, line 25 to col. 3, line 4; col. 3, line 30-46; see also col. 5, lines 19-47: illustrative phosphite compounds).
Therefore, in view of the teaching of Guttag, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dielectric fluid taught by Kano and Hahn by incorporating the phosphite compounds taught by Guttag to arrive at the claimed invention because Kano suggests triphenyl phosphite “and the like” for insulating/lubricating oils (see Kano ¶ 0065-0066, 0075, 0027). Guttag discloses that phosphite compounds having aryloxy, cyclic, aryl, or alkyl-alkyl groups are known additives for lubricating oils and useful as antioxidants (see Guttag col. 3, lines 12-13). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed phosphite compounds for the claimed dielectric fluid with a reasonable expectation of success for being an environmentally safe, electrically insulating fluid with favorable properties and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


Response to Arguments
9.	Applicant's arguments filed on 02/08/20222 have been fully considered but they are not persuasive. 
	Applicant argues that the statement in para. [0070] of Kano does not appear to indicate that two antioxidants, two metal inactivating agents, two antistatic fluid molecular repair agents or two pour depressant agents should be utilized and, further, the examples of Kano do not teach or suggest the use of more than one antioxidant nor do the examples of Kano use phosphite compounds.
	However, Hahn was cited above to show that it would have been obvious to one of ordinary skill in the art to select two antioxidant compounds from Kano’s list. As to phosphite compounds not being taught in the examples of Kano, a reference is not limited to its working examples and must be considered in its entirety. See In re Fracalossi, 215 USPQ 569 (CCPA 1982).
	Applicant further argues that there is no teaching or suggestion in Kano that indicates a phosphite compound should be used together with a non-phosphite antioxidant or a teaching/suggest of Applicant’s currently claimed ratio of the two.
	These arguments were addressed in the new ground of rejection presented above. Further as to the claimed ratio, what is the technical effect of this ratio? As in, what properties does this achieve that would not have been obvious/derived from the cited prior art? It is noted too that “1.2 parts or less non-phosphite antioxidant” per 1 part phosphite component covers a very wide range of options.
	Applicant argues that Kano teaches a dielectric fluid comprising natural bio-sourced oil and that this statement is not correct; Kano in fact teaches dielectric fluids that are synthetically made using the breakdown products from natural bio-sourced oil. Applicant argues that, while Kano may teach the use of reactants derived from natural sourced oils (such as fatty acids and glycerol) reacted to form a synthetic esterified product, the esterified product is synthetically made, not naturally bio-sourced. 
However, there is no explicit definition for “natural bio-sourced oil” within the claims and the specification gives multiple different examples/embodiments for the term. See filed spec. [0018]: “In an aspect, the oil in the dielectric fluid is a natural bio-sourced oil, meaning that it is obtained from the vegetable or animal source that has not been modified by reactive chemistry…a vegetable or animal oil modified by interesterification or obtained by extraction is considered to be a natural biosourced oil.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Esterification is included as one embodiment of the claim term, and “not modified by reactive chemistry” is one non-limiting embodiment. 
It is suggested that the claim be amended to read “vegetable oil or animal oil” [or another specific term] instead of the current ambiguous term “natural bio-sourced oil”, which could be interpreted to include oils sourced from a biological reactant that is natural. The oil component used in the dielectric fluid composition is not limited to being “natural” because “natural” could also be a qualifier of “bio-sourced”, source being a reactant. See MPEP 2111 regarding Broadest Reasonable Interpretation.
Applicant further argues that Kano teaches that natural bio-sourced oils, such as vegetable oils, have too high a viscosity and are unacceptable for that reason and others (e.g. [0007]), thus teaches away from Applicant’s currently claimed invention.
However, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). See MPEP 2141.02, MPEP 2145X.D. 1. Furthermore, Kano discloses that “in order to reduce a load on a natural environment, the base agent for electrical insulating oils of the invention should preferably have a biodegradability of preferably not smaller than 85% (after 28 days)” (see para. 0054, 0057). Thus, Kano also is considering environmental impact of the fluids.
	Applicant argues that Guttag is directed to phosphite compositions for use in plastics or lubricating oils, citing col. 1, lines 15-25, and that none of the materials would be for use as or useful as a dielectric fluid, thus one of skill in the art looking to create a dielectric fluid as recited in Applicant’s currently claimed invention would not look to Guttag or combine the teaching of Kano with Guttag.
	However, Guttag was cited to show that the phosphite component species recited in claims 8 and 10 are known to chemists as oil additives (see col. 1, lines 25-26). Unless evidence is provided to the contrary, the selection of the particular phosphite compound is only a matter that takes the purpose of use, functionality, etc. into consideration and that a person skilled in the art chooses suitably based upon the teachings of Kano, Guttag and general knowledge in the art of dielectric fluids. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” See MPEP 2144.09 and 2144.08. What technical effect/results are achieved when a phosphite compound has one to three aryloxy groups (claim 8, so further includes oxygen) compared to triphenyl phosphite taught by Kano (¶ 0066; note there is no oxygen, but Kano says “and the like”).
	Applicant argues that it was only through extensive experimentation and research that Applicant discovered that a dielectric fluid as embodied by the currently amended claims (i.e., a dielectric fluid having both a phosphite component and a non-phosphite antioxidant component in the claimed ratios) significantly reduced the amount of gassing. Applicant cites Example 14, Table 14-1, and para. [0045] of the current application as showing these features.
	However, Example 14 and Table 14-1 are not commensurate in scope with the claims as currently written. The Examples use one of four different oil types (very limited species), whereas the claims only recite the broad term “natural bio-sourced oil”, a broad genus. Further, the data is only for one particular species of phosphite component and one species of non-phosphite antioxidant, whereas the claims only require the genus of each. Additional evidence and comparative data would need to be provided to persuasively show unexpected results. -- Accordingly, for at least the reasons described above, the claims stand rejected.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 3, 2022